Citation Nr: 0311583	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to additional compensation based on special 
consideration for disability of paired extremities, loss of 
use of both hands, under the provisions of 38 U.S.C.A. 
§ 1160(a)(4) (West 2002).



REPRESENTATION

Appellant represented by:	Hugh D. Cox, attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1994 RO rating 
decision that denied the veteran's claim for compensation for 
loss of use of the left hand based on special consideration 
for disability of paired extremities.  By letter dated in 
March 1994, the veteran was informed of the denial of his 
claim; however, the record indicates that the letter was sent 
to an incorrect address.  Notice of the denial of veteran's 
claim was subsequently sent to the proper address in May 
1995.  The veteran's notice of disagreement with the denial 
of his claim was received in October 1995.  The statement of 
the case was issued in January 1996.  The substantive appeal 
was received in January 1996.  The appeal was received at the 
Board in November 1996.  

In an April 2000 decision, the Board denied the veteran's 
appeal for additional compensation based on special 
consideration for disability of paired extremities, loss of 
use of both hands, under the provisions of 38 U.S.C.A. 
§ 1160(a)(4).  The veteran then appealed the April 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  He also appointed Hugh D. Cox, attorney, to 
provide further representation.  In an April 2001 order, the 
Court granted a joint motion from the parties to vacate and 
remand the April 2000 Board decision for readjudication.  The 
case was thereafter returned to the Board.

In a July 2001 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.  He submitted additional argument.

In July 2002, the Board undertook additional development on 
the issue of entitlement to additional compensation based on 
special consideration for disability of paired extremities, 
loss of use of both hands, under the provisions of 
38 U.S.C.A. § 1160(a)(4), pursuant to authority under 
38 C.F.R. § 19.9(a)(2) (2002). 


FINDINGS OF FACT

1.  The veteran is service-connected for residual, gunshot 
wound, right forearm, with nerve damage of all extensors and 
most flexures of arm and hand, with fusion of wrist, 
disfiguring scars, multiple, right forearm, neuritis, 
residual, fracture, right radius (major), evaluated as 70 
percent disabling from November 13, 1968.  

2.  The veteran's service-connected right hand disorder is 
manifested by functional impairment analogous to loss of use 
of that hand.  

3.  Loss of use of the left hand is demonstrated.  


CONCLUSION OF LAW

The criteria for additional compensation under the provisions 
of 38 U.S.C.A. § 1160, based on special consideration for 
disability of paired extremities (loss of use of both hands), 
are met.  38 U.S.C.A. §§ 1160, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.63 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the left hand.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board is also granting the 
requested benefit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


A.  Factual background.

The record indicates that the veteran served on active duty 
from May 1963 to November 1968.  The service medical records 
indicate that in June 1966, the veteran sustained gunshot 
wounds to the right arm and right thigh during hostile fire 
in Vietnam.  A medical board proceeding dated in August 1968 
noted that initial findings were that of muscle destruction 
with ulnar nerve completely severed 4 cm below the right 
elbow; there was also an open fracture of the right proximal 
radius.  The veteran underwent debridement of the right arm 
and right thigh wounds; he also underwent right wrist fusion.  
He was placed on antibiotics and a long arm cast was applied.  
Following an evaluation of the right upper extremity, the 
medical board indicated that the veteran's medical conditions 
included GSW, right forearm, right arm; ulnar nerve lesion 
secondary to GSW, complete, major; radial nerve lesion, 
secondary to GSW, incomplete, major; and ankylosis, right 
wrist joint, favorable, major.  It was determined that the 
veteran was unfit and not qualified for further military 
service.  

On the occasion of a VA examination in March 1969, the right 
forearm showed long operative scars extending from the elbow 
to the wrist over both the anterior and posterior aspects of 
the forearm; the forearm showed marked atrophy of all muscles 
of the forearm and hand.  The veteran had a transplant of the 
flexor muscle to the tendons of fore and middle fingers in 
the extensor area; the thumb showed loss of muscle tissue 
hypothenar immanence, but it was able to be moved to a fair 
position in which it could approximate the ends of the 
forefinger.  The fore and middle fingers showed flexed 
contractures of the proximal interphalangeal joints but with 
relatively good movement being reestablished of the 
metacarpophalangeal joints; however, there was marked muscle 
atrophy and weakness in those fingers and movements, and the 
veteran was unable to use the fingers and thumb for any 
particularly useful purpose, being unable to button his 
clothes or hold a coffee cup or such.  The veteran was also 
unable to write with that hand as it was the major member and 
he was learning to write with the left hand.  The ring and 
little fingers showed marked contracture deformities with no 
movement; the wrist had been ankylosed firmly and no movement 
was present at the wrist.  The forearm was able to be 
pronated to 80 degrees with supination and was executed to 
slightly less than 0 degrees, being approximated 10 degrees 
on the pronation side.  The examiner indicated that it was 
because of this that the veteran was unable to use the right 
hand to lift objects or pull because he was unable to 
supinate the forearm.  All other bones and joints were 
normal.  The diagnoses were GSW, right forearm with nerve 
damage of all extensors and most flexures of the arms and 
hand, with fusion of the wrist, with total loss of use of the 
forearm and hand (major); and GSW scar of the right thigh, 
asymptomatic.  

Based upon the above clinical findings, a rating action in 
April 1969 granted service connection for residual, gunshot 
wound, right forearm, with nerve damage of all extensors and 
most flexures of arm and hand, with fusion of wrist, 
disfiguring scars, multiple, right forearm, neuritis, 
residual, fracture, right radius (major), evaluated as 70 
percent disabling from November 13, 1968.  The record 
reflects that the veteran was also granted special monthly 
compensation on account of loss of use of one (right) hand 
from November 13, 1968.  

Received in September 1992 was a letter from the veteran 
indicating that, in 1989, after 17 years of service with the 
United States Postal Service, he suffered a stroke which 
affected his left hand; he stated that he was forced to 
retire because he was unable to perform his duties as a mail 
sorter due to weakness in his left hand and wrist.  The 
veteran indicated that he experienced occasional nerve 
twitching that would cause his hand to open up and the mail 
would scatter all over the floor.  The veteran contended that 
he should be awarded additional compensation for the 
disability involving his left hand under the regulations 
governing paired organs.  

Received in January 1994 were private treatment reports dated 
from August 1979 to July 1990, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including a disorder involving his left upper 
extremity.  The records indicate that the veteran began 
experiencing numbness in the left hand around June 1983, 
particularly in the 3rd and 5th digits of the left hand.  
During a clinical visit in September 1983, it was noted that 
the veteran had had no further episode of numbness on the 
left side; however, he still had rather profound numbness of 
the middle fingers on his left hand.  EMG and nerve 
conduction studies of the left hand were performed; the 
impression was normal except for reinnervation changes in the 
motor unit potentials of the extensor carpiradialis.  In a 
medical statement dated January 25, 1989, Dr. Rudolph J. 
Maier indicated that the veteran was working sorting mail 
when his left hand suddenly dropped; he noted that the 
veteran felt paresthesias in his left face, arm and leg and 
he still felt as though there was loss of sensation in the 
left arm and he had noticed some weakness on the left side.  
On examination, it was noted that the veteran had definite 
weakness of extension and external rotation of the left arm, 
but flexion at the elbow was normal.  Dr. Maier stated that 
it looked as though the veteran had a mild stroke.  

In a medical statement dated in February 1989, Dr. Maier 
indicated that the veteran had weakness of his left upper 
extremity as a result of a stroke; he stated that the veteran 
had not recovered from this, and was unable to use the left 
arm to sort mail.  During a clinical visit on July 16, 1990, 
Dr. Maier noted that the veteran continued to have dystonic 
posturing of the left upper extremity; he stated that the 
left upper extremity remained at an attitude of flexion.  In 
a subsequent medical statement dated July 30, 1990, Dr. Maier 
explained that the veteran was unable to use either arm for 
dexterous movement, and that he had dystonia of the left arm 
and old brachial palsy on the right.  Dr. Maier concluded 
that the veteran was unable to use either upper extremity, 
and that the disability was likely to persist indefinitely.  

Also received in January 1994 were duplicate service medical 
records previously discussed above.  Subsequently received in 
October 1995 was a copy of the medical statement from Dr. 
Rudolph J. Maier dated July 30, 1990, the findings of which 
were reported above.  

At his personal hearing before the undersigned member of the 
Board in July 1997, the veteran indicated that he suffered a 
brachial plexus injury to the left upper extremity when he 
was involved in a motor vehicle accident; he stated that he 
suffered a subsequent stroke involving the left side which 
ultimately resulted in the loss of use of his left arm.  The 
veteran testified that the only way he was able to extend his 
fingers was for his wrist to fall; he noted that he had to 
place his hand in a 90-degree angle when using it.  The 
veteran related that the arm was able to swing freely when he 
walked around; and, he was able to do everything, except for 
buttoning his shirt or anything that required overhead 
extension.  The veteran indicated that he had lost feeling in 
the left hand.  The veteran explained that he had been a 
postal employee for 17 years; however, after he suffered the 
stroke in 1989, he was forced to leave postal service.  The 
veteran noted that he did not require any adaptive equipment, 
and he was able to drive.  

The veteran was afforded a VA compensation examination in 
November 1997, at which time he reported being wounded in 
service in June 1966 that resulted in a loss of approximately 
8 cm of the ulnar nerve on the right; he also had a right 
wrist fusion with decreased sensation in the fourth and fifth 
volar surfaces.  It was noted that the veteran's history was 
complicated by a car accident in 1969 and 1970; he was 
unconscious for three days.  The veteran indicated that he 
woke up with poor abduction of the left arm and poor use of 
the left wrist.  He also indicated that he suffered a 
questionable stroke in February 1989; he was hospitalized for 
a few days, and had had no subsequent attacks.  On 
examination, the strength was impaired in both upper 
extremities.  The deltoids were limited to about 30 percent 
of normal on the right and excursion on the left was about 20 
percent.  The biceps were strong, bilaterally; the triceps 
were good.  The left-hand extensors were impaired 50 to 60 
percent and the interossei on the left were 50 percent weak.  
The grip on the left was good but extending the fingers was 
off about 50 percent of normal range.  The right interossei 
were limp.  The right first and third finger flexors were 
moderately strong; the quadriceps, anterior tibials and 
hamstrings were good (he was able to untie his shoelaces and 
pull off his socks with his right hand).  

The reflexes at the biceps and brachioradialis were good but 
both triceps reflexes were absent.  Both ankle jerks were 
absent.  Knee reflexes were normal.  Babinski's signs were 
absent.  Alternate motion was slow in the upper extremities.  
Superficial sensation was poor on the dorsum of the right 
hand but was normal in the lower extremity.  Trace figures 
were interpreted poor, bilaterally, in the upper extremities 
with normal in the lower.  The diagnoses were nerve tendon 
and muscle disruption in the right forearm and hand from 
trauma of 31 years ago, with complex loss of extensor 
movements; history of neck, lumbar disc protrusions, 28 years 
ago following an automobile trauma with severe-50 percent 
loss of left wrist extension; and history of stroke in 1989 
which may have aggravated sensation in the left hand.  

In an addendum to the November 1997 examination, dated in 
January 1998, the examiner stated that the neurology 
examination actually included a review of the veteran's older 
records.  The examiner stated, considering the veteran's 
multiple problems with trauma, lumbar disk protrusions, 
stroke, diabetes, and alcoholism, it would never be possible 
to say exactly which symptoms came from which disease.  In a 
subsequent statement in August 1998, the examiner reported 
that, in the diagnostic conclusions in November 1997, the 
veteran obviously had troubles on both the right and left 
side, but it was his opinion that the left wrist extension 
was impaired about 50 percent; he stated that the veteran's 
left arm impairment included the acts of grasping and 
manipulation.  The examiner noted that the veteran had had 
weakness for the past eight to nine years.  The examiner 
stated that he was certain that the veteran was better off in 
his present condition than he would be with an artificial 
hand on the left side.  

In 2002, the veteran was treated and evaluated for various 
conditions.  In November 2002, he underwent a VA neurological 
examination pursuant to development undertaken by the Board 
to determine whether he had loss of use of his left hand.  
There was no extension of the left wrist and 50 percent 
strength in the fingers and grip on that side.  He could 
abduct the left elbow only 30 percent of normal.  He had no 
ability to push with the left upper extremity.  The examiner 
noted that the left wrist's major deficit was absence of 
extension and only 50 percent extension of the left fingers.  
The examiner noted that all the left upper extremity reflexes 
were feeble or absent, and a prosthesis would not help.

B.  Legal analysis.

The veteran contends that he is entitled to consideration of 
the provisions of 38 C.F.R. § 3.383 regarding loss of paired 
extremities.  This provision provides compensation for the 
combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  This 
provision specifically provides compensation where there is 
loss or loss of use of one hand as a result of service- 
connected disability and loss or loss of use of the other 
hand as a result of nonservice-connected disability.  38 
U.S.C.A. § 1160(a)(4) (West 2002); 38 C.F.R. § 3.383(a)(4) 
(2002).  

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by and amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2002).  

As noted above, the veteran is service-connected for loss of 
use of the right hand due to service-connected disability.  
The veteran contends that he has loss of use of his left hand 
due to a nonservice-connected disability, a motorcycle 
accident in 1971/1972 and a stroke in January 1989.  There is 
no indication of record that the motorcycle accident was a 
result of the veteran's own willful misconduct and, clearly, 
a stroke is not the result of the veteran's own willful 
misconduct.  The veteran was afforded a VA examination in 
November 1997, which noted that the grip on the left was 
good, but extending the fingers were off about 50 percent of 
normal range.  The left hand extensors were also impaired and 
the interossei on the left were weak.  In a statement in 
August 1998, the examiner concluded that the veteran was 
better off in his present condition than he would be with an 
artificial hand on the left side.  In November 2002, the 
veteran underwent a VA examination to determine whether he 
had loss of use of the left hand.  The examiner noted that 
all the left upper extremity reflexes were feeble or absent, 
and a prosthesis would not help

In light of the above clinical findings and the medical 
notations on the reports of the November 1997 and November 
2002 VA examinations, the Board recognizes that the veteran 
has significant impairment of his left hand.  The overall 
evidence; however, leaves the Board uncertain as to whether 
or not the veteran has loss of use of the left hand.  The 
medical evidence indicates that a prosthesis on the left 
upper extremity would not help the veteran, and the Board 
finds that the evidence as a whole is in equipoise as to 
whether or not the veteran has loss of use of the left hand 
that meets the criteria of 38 C.F.R. § 4.63.  Under the 
circumstances, the veteran prevails with regard to his claim 
based on loss of use of the left hand with application of the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)
 
ORDER

Entitlement to additional compensation based on special 
consideration for disability of paired extremities, loss of 
use of both hands, under the provisions of 38 U.S.C.A. 
§ 1160(a)(4) is granted.  



____________________________________________
	Richard V. Chamberlain
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

